Citation Nr: 0840889	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disability 
secondary to a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his ex-spouse


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to September 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which found that the veteran was not 
entitled to service connection for a right knee condition.  
In its May 2007 statement of the case (SOC) the RO 
characterized the issue currently on appeal to the Board as 
entitlement to service connection for a right knee condition 
claimed as secondary to the service-connected right ankle 
condition.  

A hearing was held in September 2007 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  Additional evidence received at the hearing 
was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304(c) (2008); see also Disabled American 
Veterans (DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 
1346 (Fed. Cir. 2003).


FINDING OF FACT

There is no competent medical evidence of record that 
indicates that the veteran's current right knee disability is 
secondary to the veteran's service-connected right ankle 
disability.  


CONCLUSION OF LAW

A right knee disability was not caused or aggravated by the 
veteran's service-connected right ankle disability.  38 
U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February and March 2006.  The notifications 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran a VA 
medical examination and opinion as to the nature and etiology 
of the claimed right knee disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a right knee 
disability.  In his December 2005 service connection claim 
the veteran noted that he wishes to claim his right knee as 
secondary to his right ankle condition.  In several 
subsequent written communications the veteran repeated his 
claim that his current right knee disability is the result of 
his right ankle disability.  The veteran's representative 
testified at the September 2007 hearing that the veteran's 
ankle is worsening and has affected his knees.  The veteran 
was granted service connection for old trauma to the right 
ankle, history of, with PO (postoperative) removal of screw 
in October 1970, with a 10 percent evaluation and an 
effective date of September 30, 1970.  Subsequently, the 
rating was reduced to noncompensable effective March 1, 1972, 
and then increased to 20 percent, effective October 7, 2002.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2008).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

However, service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2008); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has a right knee 
disability.  A VA examination was conducted in March 2006.  
The physical examination caused some pain with crepitation 
and bilateral quadriceps atrophy was noted.  Imaging revealed 
a radiographically negative right knee with no significant 
joint narrowing and calcifications at the insertion of the 
quadriceps.  An assessment of patellofemoral pain syndrome, 
right knee, was given.

However, there is simply no competent medical evidence that 
the veteran's right knee disability is related to his service 
connected right ankle disability.

Initially, the Board notes that the record, including the 
veteran's SMRs, does not show any complaints, findings, or 
diagnoses regarding the veteran's right knee in service or 
for many years thereafter.  There is no competent medical 
evidence of record suggesting that the veteran's current 
right knee disability is related to service and the veteran 
does not contend that it is.

A VA medical examination was conducted in March 2006.  The 
examiner noted that he reviewed the veteran's claim file and 
that the veteran had not seen anyone recently regarding his 
right knee.  It was noted that the veteran had a slight limp 
favoring the right leg.  He could not walk down stairs due to 
retropatellar pain, but that he was fully functional in all 
of his daily activities.  As noted above, the examiner 
assessed the veteran with patellofemoral pain syndrome, right 
knee.  He opined that as to whether or not this right knee 
problem is related to his right ankle condition, he can not 
resolve this issue without resorting to mere speculation.  
The examiner then noted that a previous VA examiner opined 
that the veteran's left knee osteoarthritis was due to the 
veteran favoring his right leg to compensate for the right 
ankle; if this is true one would expect there to be less 
stress placed on the right knee, and that patellofemoral 
dysfunction is due to imbalance in tracking of the patella in 
the intercondylar fossa.

At his September 2007 hearing the veteran submitted a medical 
article noting that there are three primary causes of 
improper patellar tracking: weakness of the vastus medialis 
obliqus; tightness of the iliotibial, and; improper lower 
extremity biomechanics, which may be the most consistent as 
well as most significant of the conditions that predispose 
one to lateral tracking of the patella.

This article does not provide the needed nexus in this claim.  
Generic texts, such as the one offered, does not address the 
facts of this particular veteran's case, and thus does not 
constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998); see also Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  

Although the veteran has argued that his current diagnosis is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions and the 
September 2007 medical article have been considered, they do 
not outweigh the opinion of the March 2006 VA examiner, which 
indicates that he cannot resolve whether the veteran's right 
knee problem is related to his right ankle condition without 
resorting to speculation but also indicates that the leg 
favoring would suggest a lack of causal or aggravating 
relationship.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
right knee disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right knee disability 
secondary to a right ankle disability is denied.  





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


